Opinion issued September 22, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NOS. 01-10-00720-CR & 01-10-00721-CR
———————————
Ernest Osil Samuel, Appellant
V.
State of
Texas, Appellee

 

 
Original Proceeding on Petitions for
Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Ernest Osil Samuel, has filed a petition for writ of mandamus, asking this Court
to direct respondent[1] to hold a hearing to make
appropriate findings concerning whether relator’s appointed counsel, Ellis
McCullough, should be permitted to withdraw from representing him in his two
direct criminal appeals and whether Samuel may proceed pro se.[2]  We deny the petitions for writ of mandamus.
Relator’s petition does not meet
the requirements of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 9.5 (requiring
that certified copy be served on respondent); Tex.
R. App. P. 52.3(k) (requiring certified or sworn copy of any order
complained of or any other document showing matter complained of).
Accordingly, we deny the petitions for writ of mandamus.  All pending motions are denied as moot.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
Do
not publish.  Tex. R. App. P. 47.2(b).




[1]           Respondent is The Honorable Herb
Ritchie of the 337th District Court, Harris County, Texas.
 


[2]           Relator has two criminal appeals
before this court: (1) Ernest Osil Samuel
v. State, No. 01-09-00434-CR; and (2) Ernest
Osil Samuel v. State, No. 01-09-00435-CR.